Citation Nr: 0416642	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  04-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for disequilibrium, claimed 
as vertigo and as secondary to service-connected bilateral 
sensorineural hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.    

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for vertigo.  Appeal to the Board was 
perfected only with respect to this issue.   

The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.  See appeal 
to the Board, VA Form 9.

On June 10, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDING OF FACT

The preponderance of the evidence shows that the causes of 
the veteran's disequilibrium are numerous factors associated 
with advancing age and deconditioning.       


CONCLUSION OF LAW

Disequilibrium, claimed as vertigo, is not proximately due 
to, or the result of, service-connected bilateral 
sensorineural hearing loss and/or tinnitus.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003); Pond v. West, 12 Vet. App. 341 (1999); Watson v. 
Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Also, service connection is granted for a 
disease diagnosed after discharge when the evidence 
establishes incurrence in service.  38 C.F.R. § 3.303(d).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifested to a compensable 
degree within one year after active service.  Bilateral 
sensorineural hearing loss is among these; however, 
disequilibrium is not.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

Further, under 38 C.F.R. § 3.310(a), service connection is 
granted for a disability proximately due to, or the result 
of, a service-connected disability or injury.  Secondary 
service connection essentially means that a service-connected 
disability aggravates another condition.  When aggravation of 
a veteran's non-service-connected condition is proximately 
due to, or the result of, a service-connected condition, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet.App. 439 (1995). 

II.  Evidence

The record indicates that service connection is in effect for 
bilateral sensorineural hearing loss (10 percent evaluation, 
effective on January 2, 2003) and tinnitus (10 percent 
evaluation, effective on March 29, 2003).  Essentially, the 
veteran maintains in this appeal that disequilibrium is 
secondarily attributable to hearing loss and/or tinnitus 
caused by in-service acoustic trauma.  See, e.g., VA Form 9 
(appeal to the Board) and February 2003 personal statement.  
In April 2003, the veteran submitted in support of his claim 
what appear to be printed Internet materials concerning 
hearing impairment and acoustic trauma.  These materials 
purportedly attribute disequilibrium to noise exposure.      

The veteran's service medical records, which include a 
service entrance physical examination report dated in April 
1942, and a discharge physical examination report dated in 
October 1945, note no history or complaints of, or treatment 
for, dizziness, disequilibrium, lack of balance, or vertigo.  

VA medical center (VAMC) treatment records dated in November 
2002 indicate that a VA physician examined the veteran, who 
complained of loss of balance and fear of falling, but denied 
syncope or prior falls.  The doctor noted an impression of 
disequilibrium, ruling out vertigo and inner ear disease.  He 
opined that the veteran's "[s]ymptoms may be [due to] 
multifactorial etiology related to [the] aging process."  

The VA compensation and pension (C&P) audiology examination 
report dated in March 2003 indicates that the veteran 
reported tinnitus and bilateral hearing loss, which he 
believes interferes with equilibrium.  The veteran was 
diagnosed with moderate to moderately severe to severe 
sensorineural hearing loss in the right ear; and mild to 
moderate to moderately severe sensorineural hearing loss in 
the left ear.  

VAMC "gait and balance" consultation report and progress 
notes dated in September - October 2003 indicates that the 
veteran has a largely sedentary lifestyle, and a report of 
frequent unsteadiness that becomes worse at night.  The 
veteran has never fallen on the ground, but has fallen 
backward into chairs and beds.  He is very cautious and 
catches himself with his hands.  He denied vertigo and 
syncope.  The examiner noted that the veteran is at high risk 
for falls as evidenced by balance and gait testing, and that 
the risk could elevate as he becomes more deconditioned over 
time, due, at least in part, to a sedentary lifestyle.  It 
was noted that the veteran could benefit from light exercise 
to strengthen muscles, as well as a general 
conditioning/walking program to build endurance.            

Finally, VAMC treatment records dated in January 2004 
indicate that the veteran complained of difficulty in hearing 
out of his left ear due to in-service left ear injury and 
"unsteadiness on his feet."  The VA medical professional 
indicated that there "[t]here is most likely a connection 
[between] this [apparently referring to the ear injury] and 
[the veteran's] balance in addition to deconditioning."  She 
further stated that the veteran had been evaluated by VA 
neurological specialists and that they attributed loss of 
balance to deconditioning.  In conclusion, the doctor noted 
an impression of "poor balance [secondary] to deconditioning 
and loss of hearing [secondary] to gunshot injury to left 
ear."       

III.  Analysis

First, the Board acknowledges the veteran's contention that 
in-service acoustic trauma is, ultimately, the cause of 
disequilibrium.  The veteran certainly is qualified to report 
his personal experiences in service, including exposure to 
artillery fire noises, that are relevant to the issue on 
appeal.  He also is competent to proffer evidence in the form 
of descriptions of symptoms experienced, including loss of 
balance, that he believes are related to events in service.  
However, the veteran is not shown to be a medical 
professional qualified to opine on an etiological, or causal, 
relationship between such symptoms or a current disease or 
disorder and in-service noise exposure.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by, lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.)
 
The Board also acknowledges the Internet materials submitted 
by the veteran that purportedly support the theory upon which 
his claim is based.  Whether or not there is support in the 
medical community as to some relationship between noise-
induced hearing loss and disequilibrium, the Board cannot 
base its decision in the instant case on such materials in 
the face of medical evidence specifically based upon 
examination and treatment of the veteran here that does not 
support a finding of service connection.  

More specifically, the record below provides no evidence of 
in-service onset or manifestation of disequilibrium that 
could be the basis for service connection on direct 
causation, but it was determined that the evidence adequately 
supported a grant of service connection for sensorineural 
hearing loss and tinnitus.  Thus, as to whether there is 
medical basis for finding service connection on a secondary 
basis (that is, whether evidence indicates a relationship 
between hearing loss and/or tinnitus and disequilibrium), 
there are two key pieces of evidence on this issue. First, 
the November 2002 VAMC treatment/examination record provides 
a medical opinion essentially concluding that aging is the 
cause of disequilibrium.  The other is the group of VAMC 
treatment records dated in January 2004, which initially 
suggests that there could be some connection between service 
and disequilibrium, but concludes with an impression that the 
loss of balance is secondary to deconditioning and that the 
loss of hearing is secondary to an in-service gunshot injury.  

Important for the Board in weighing the two pieces of 
evidence, dated in November 2002 and January 2004, is that 
the latter contains a crucial factual inaccuracy in that the 
doctor's conclusions are based upon an assumption that the 
veteran had a gunshot injury to the left ear.  No gunshot 
injury is evidenced in the service medical records; in fact, 
the service medical records note nothing about specific about 
acoustic trauma.  Essentially, service connection for hearing 
loss apparently was based upon a combination of factors, 
including the fact that the veteran likely was exposed to 
noise in service as a radioman and that decreased hearing 
acuity was noted at the time of discharge.  See June 2001 
rating decision.  Furthermore, unlike the November 2002 
records, the January 2004 records do not indicate that an 
examination, e.g., of the ears/head, had been performed so as 
to provide a foundation for the impressions or opinions 
given.  

Notwithstanding the above, the January 2004 records still 
provide a conclusion that disequilibrium is secondary to 
deconditioning; it does not indicate that loss of hearing 
and/or tinnitus is/are the cause(s).  This evidence, together 
with the November 2002 medical evidence concluding that 
various factors related to advancing age are the causes of 
disequilibrium, strongly suggests that the preponderance of 
the evidence is against a grant of service connection based 
upon a secondary causation theory.  Accordingly, the benefit-
of-the-doubt rule is not for application here.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).                        

IV.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The VCAA requires that VA inform the claimant about 
information and evidence (1) not of record that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
present case, the Board finds the RO has satisfied its 
obligations under the VCAA.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The veteran was notified in the RO's July 
2003 and March 2004 rating decisions that the evidence did 
not show that the criteria for secondary service connection 
for disequilibrium had been met.  This is the key issue in 
this case, and the rating decisions, as well as the statement 
of the case (SOC), informed the veteran of relevant criteria.  
In addition, VA sent the veteran a letter, in June 2003, 
which informed him of the information or evidence needed, the 
evidence obtained, and his and VA's respective 
responsibilities in developing the claim.  The Board 
concludes that the discussion in the letter and other 
documents of record adequately informed the veteran of the 
information and evidence needed to substantiate the claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the June 2003 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant 
about information and evidence (1) not of record that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Fourth, it also must request or tell the claimant to provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the veteran was notified of 
what evidence would establish entitlement to the claim and 
that more information and evidence are needed for such a 
showing.  It advised him that he should send such additional 
information and evidence.  The letter also specified that it 
is ultimately the veteran's responsibility to ensure 
substantiation of the claim with evidence not in the 
government's possession or control.  These statements, in the 
context of the entire letter, adequately put the veteran on 
notice that the VA's request to the veteran to provide 
supporting documentation was open-ended, albeit not 
specifically using the words "everything" or "anything."  
Accordingly, the lack of the use of such specific letters, in 
the Board's opinion, was harmless error in this case.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the June 2003 letter was 
sent to the veteran approximately one month before the RO's 
decision that is the basis for this appeal.  As noted in 
Pelegrini, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining medical 
records relevant to the claim and associating with the claims 
folder other evidence provided by the veteran.  The veteran 
has been given an appropriate medical examination.  Nothing 
in the record indicates that the veteran had identified any 
relevant records for which the veteran wanted the VA's 
assistance in obtaining that are not presently included in 
the record.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  


ORDER

Service connection for disequilibrium, claimed as vertigo and 
as secondary to service-connected bilateral sensorineural 
hearing loss and/or tinnitus, is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



